DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim recites that the first flow channel portion is formed downstream of the plurality of injection holes which appears to be incorrect since the channel appears upstream.  Please further note that claim 3, for example, contradicts this claim.  Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehner (9,133,803) or in the alternative, claims 4-8 are obvious over Buehner (9,133,803).
Regarding claim 1, Buehner discloses a fuel injection device comprising: 
a valve body (item 18) configured to sit on or separate from a seat (item 28); 

a plurality of flow channel portions (item 26) each formed between each guide adjacent circumferentially, 
wherein, among the plurality of flow channel portions, a cross-sectional area of a first flow channel portion on a horizontal plane orthogonal to a central axis of the valve body is smaller than each of cross-sectional areas of the remaining flow channel portions on the horizontal plane (see figures 5 and 6).
Regarding claim 2, Buehner further discloses a system further comprising: 
a plurality of injection holes formed downstream of the seat, wherein the first flow channel portion is formed downstream in an injection-hole common oblique direction defined along all oblique directions of the plurality of injection holes at the horizontal plane.
Regarding claim 3, Buehner further discloses wherein, among the plurality of flow channel portions, a cross-sectional area of a second flow channel portion on the horizontal plane formed upstream in the injection-hole common oblique direction is second smallest (in other words pick one of the varying sized channels in figures 4-5 and then relate it to the smallest channel(s)).
Regarding claim 4, Buehner further discloses wherein the first flow channel portion and the second flow channel portion are formed at mutually opposed positions at the horizontal plane (at least a portion of the smallest [first] channel appears to be opposed to the second to smallest [second] channel in figures 4 and 5).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3,  line 64 to col. 4, line 6).  

    PNG
    media_image1.png
    371
    368
    media_image1.png
    Greyscale
 
Regarding claim 5, Buehner further discloses wherein a third flow channel portion (bottom-right channel in figure 4) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction (perpendicular to the axis shown above in the annotated figure), and a cross-sectional area of the third flow channel portion on the horizontal plane is larger than the cross-sectional area of the first flow channel portion on the horizontal plane (shown to be larger than the smallest channel).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3,  line 64 to col. 4, line 6).  
Regarding claim 6, Buehner further discloses wherein a third flow channel portion (bottom-right channel in figure 4) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction (perpendicular to the axis shown above in the annotated figure) is formed in an orthogonal direction orthogonal (perpendicular to the axis shown above in the annotated figure) to the injection-hole common oblique direction, and a cross-sectional area of the third flow channel portion on the horizontal plane is larger than each of the cross-sectional areas of the first flow channel portion and the second flow channel portion on the horizontal plane (appears clearly larger than the smallest, slightly larger in figure 4).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3,  line 64 to col. 4, line 6).  
Regarding claim 7, Buehner teaches a fourth flow channel portion is formed opposed to the third flow channel portion (i.e. the top channel) at the horizontal plane, and a cross-sectional area of the fourth 
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines and spray hole patterns (col. 3,  line 64 to col. 4, line 6).  
Regarding claim 8, Buehner further discloses wherein a third flow channel portion (bottom right channel) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction, and a fourth flow channel portion is formed opposed (top channel) to the third flow channel portion at the horizontal plane, and each of cross-sectional areas of the third flow channel portion and the fourth flow channel portion on the horizontal plane is larger than each of the cross-sectional areas of the first flow channel portion (first appears to be the smallest) but fails to demonstrate that the second flow channel portion on the horizontal plane is smaller than the third and fourth.
However, Buehner also teaches adjusting the flow paths for different hole patterns and systems.
Therefore, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines and spray hole patterns (col. 3,  line 64 to col. 4, line 6).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752